t c memo united_states tax_court william g wells petitioner v commissioner of internal revenue respondent docket no 163-01l filed date william g wells pro_se lorraine y wu for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with collection of his and tax_liabilities unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in santa monica california until date for a period of approximately years petitioner was employed as the president of fujita corp in petitioner entered into an installment_agreement with respondent as a method of paying his outstanding and income_tax liabilities installment_agreement pursuant to the installment_agreement instead of petitioner’s receiving rental income payments from miramar hotel corp miramar respondent was to receive monthly payments directly from the miramar petitioner defaulted on the installment_agreement when miramar ceased making payments to respondent on date respondent issued to petitioner a notice of defaulted installment_agreement under sec_6159 notice_of_intent_to_levy under sec_6331 for and and a final notice_of_intent_to_levy and notice of your right to a hearing for and as of this date petitioner owed dollar_figure for and dollar_figure for 1992--a total of dollar_figure on or about date petitioner submitted to respondent a form request for a collection_due_process_hearing regarding his and tax years hearing request in explaining his disagreement with the proposed levy petitioner wrote see attached letter petitioner attached to his hearing request a 2-page letter from his representative steven toscher the attached letter stated as you are aware mr wells has not been able to continue the installment_obligation entered into in july of the installment_obligation was premised on mr wells receiving dollar_figure in rental income from miramar hotel leases unfortunately as you are also aware mr wells is involved in litigation with fujita usa which has caused the lessee to terminate the rental payments thus mr wells has no ability to continue to make said payments mr wells requests that irs modify the agreement based upon his current ability to pay a modification of an installment_obligation will facilitate collection of such liabilities enclosed please find irs form where mr wells requests a due process hearing pursuant to sec_6330 with respect to the irs notice_of_intent_to_levy as stated above a modified installment_agreement or an offer_in_compromise are more appropriate collection alternatives given mr wells’ financial situation mr wells continues to explore any and all alternatives in satisfying the irs’ previous assessments it will not be productive for the irs or mr wells to levy on any of his assets please have the appeals officer assigned to this case call me to arrange a mutually convenient time to meet and discuss this matter on date appeals officer richard william bailey and mr toscher met to hold a sec_6330 hearing date hearing at the date hearing the issues raised by mr toscher were the possibility of full payment of petitioner’s and income_tax liabilities the renegotiation and revision of the installment_agreement and the possibility of an offer-in-compromise mr toscher had no information regarding petitioner’s financial status to provide to appeals officer bailey appeals officer bailey agreed to meet with mr toscher again on date to give petitioner the opportunity to present his financial information to respondent before date appeals officer bailey filled out a cdp priority case action plan he completed this form because the case was over days old and the total_tax liability was over dollar_figure in the section entitled action plan appeals officer bailey wrote this taxpayer owes a lot of money and has many assets the representative now realizes that the taxpayer may if sic fact have to full pay these deficiencies i have a 2nd hearing scheduled for at which time the representative should have a full accounting of the taxpayer’s assets and ability to pay on that date either arrangement for full payment will be made or the taxpayer’s representative will present an offer- in-compromise case delayed due to open related cases in appeals representative wanted those concluded first on date appeals officer bailey and mr toscher met regarding petitioner’s case date meeting mr appeals officer bailey was not involved in the approval of or the notification of default on the installment_agreement toscher still had no information regarding petitioner’s financial status to provide to appeals officer bailey on date mr toscher wrote to appeals officer bailey the letter thanked appeals officer bailey for meeting with him stated that mr toscher understood that appeals officer bailey could no longer hold on to the case and needed to issue a determination and thanked appeals officer bailey for his consideration of this matter appeals officer bailey prepared an appeals case memo in it he wrote the taxpayer has many holdings both real_estate and businesses although the taxpayer’s corporate businesses may be legally titled to the taxpayer’s wife these corporations owe the taxpayer sizable amounts of money it appears now that the taxpayer may be able to full pay all of the outstanding taxes at appeals last meeting with the taxpayer’s representative on the cdp matter such an accounting was still in the process of being made and the representative could not give appeals a reasonable date for the conclusion of such accounting on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or to petitioner regarding his and tax years notice_of_determination in the notice_of_determination respondent determined that the proposed levy was appropriate the notice_of_determination explained along with your form request for a collections due process hearing you offered no alternative to enforced collection but suggested that your defaulted installment_agreement might be renegotiated and reinstituted at your due process hearing your representative discussed disposition of the liabilities through full payment or the possibility of making an offer-in-compromise however your representative was unable to provide a comprehensive accounting of your assets so that a determination might be made with regard to the necessity of full payment or the feasibility of an offer nothing was presented upon which a legal sufficiency determination could be based nor was an offer-in-compromise presented the renegotiation and reinstatement of your installment_agreement is not possible because of the pending assessments your previous default and the amount of the required_payments considering all unpaid balance of assessments will not pay the debt within the statute opinion at trial petitioner stated the only relief he is seeking is a remand to the appeals_office for further proceedings where the validity of the underlying tax_liability is not properly in issue we review respondent’s determination for an abuse_of_discretion 114_tc_604 petitioner testified that he suffered from a stroke in and hearing loss shortly thereafter as of date petitioner began using hearing aids by date petitioner felt the hearing aids were functioning well for him in date petitioner was evaluated by eugene h freed m d dr freed was an agreed medical examiner a petitioner’s underlying tax_liability is not in issue although the record is unclear this examination appears to be part of petitioner’s litigation with fujita corp qualified medical examiner and an independent medical examiner based on a physical examination dr freed determined that petitioner was a well developed sixty-seven year old well nourished male not in acute distress and petitioner was alert and cooperative dr freed concluded that petitioner’s hearing aids were adequate for his current hearing loss at the trial the court asked petitioner if he could hear us and respondent he answered yes petitioner also stated that his physical condition had improved petitioner was represented by counsel at the date hearing and the date meeting petitioner’s physical condition was not discussed at the date hearing or the date meeting during appeals officer bailey was not aware of petitioner’s physical condition see 118_tc_488 given the fact that respondent was not made aware of petitioner’s stroke or hearing loss and that petitioner was represented by counsel months was a reasonable amount of time to allow petitioner to submit his financial information furthermore the evidence petitioner provided at trial does not suggest that he was physically unable to compile his financial the record does not contain an explanation of these titles records within this period of time and there is no evidence that petitioner was unable to assist his attorney petitioner did not submit an offer-in-compromise or any financial information to respondent respondent gave petitioner a reasonable amount of time to submit information about his financial condition we conclude that respondent’s determination was not an abuse_of_discretion petitioner has failed to raise a spousal defense or make a valid challenge to the appropriateness of respondent’s intended collection action these issues are now deemed conceded rule b in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent additionally petitioner provided no evidence of his financial condition at trial that could allow us to conclude that a remand of this case would prove to be helpful we note that respondent also considered the fact that petitioner had defaulted on a prior installment_agreement as an additional reason to proceed with collection
